       2:17-cr-20037-JES-JEH # 416         Page 1 of 5                                      E-FILED
                                                               Wednesday, 26 June, 2019 03:35:24 PM
                                                                       Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )       Crim. No. 17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

      RESPONSE TO MOTION TO EXCLUDE IMPROPER OPINION TESTIMONY
       REGARDING THE DEFENDANT’S MENTAL HEALTH AS A TEENAGER

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and respectfully submits this Response the government’s Motion to Exclude

Improper Opinion Testimony Regarding the Defendant’s Mental Health as a Teenager,

(R. 403). Mr. Christensen has no intention of eliciting any of the types of opinion

evidence that the government seeks to preclude and thus the Motion is moot.

I.     Mr. Christensen Has No Intention of Presenting his Deauthorization Letter at
       the Penalty Phase.

       In its Motion, the government seeks to preclude Mr. Christensen from

introducing “the unsupported allegations in the March 18, 2019, letter.” (R. 403 at 2.)

The government is referring to the letter he sent to the United States Attorney’s Office

for the Central District of Illinois and the Capital Case Section of the United States

Department of Justice setting forth the bases for “deauthorization,” or withdrawal of




                                              1
       2:17-cr-20037-JES-JEH # 416         Page 2 of 5



the Notice of Intent to Seek the Death Penalty against him. Mr. Christensen has no

intention of seeking to introduce that document at trial.

       The government fails to specify the “unsupported allegations” with respect to

which it seeks to preclude Mr. Christensen from introducing evidence in support. Id. at

1-2. Mr. Christensen will not be presenting unsupported allegations at the penalty

phase. As noted, (R. 403 at 1), Mr. Christensen has provided the government with

hundreds of pages of medical and mental health records, both with the deauthorization

letter and through disclosures pursuant to Fed. R. Crim. P. 16. Mr. Christensen may

well seek to introduce some or all of those records. Such historical evidence is not

subject to the notice requirements of Fed. R. Crim. P. 12.2(b)(2).

       Even if it were, however, as noted the government has been in possession of

these records and aware of their content for months now. It has therefore suffered no

prejudice, and the Committee Notes to Rule 12.2 make clear that preclusion of evidence

is not warranted for technical notice violations where the government has suffered no

harm. See Fed. R. Crim. P. 12.2 comm. n. 2002 ("The rule assumes that the sanction of

exclusion will result only where there has been a complete failure to disclose the report.

If the report is disclosed, albeit in an untimely fashion, other relief may be appropriate,

for example, granting a continuance to the government to review the report.").

       Nor does the introduction of historical records, many of which relate to family

patterns and not to Mr. Christensen himself, give rise to any right of the government to

request an evaluation of Mr. Christensen by an expert of their choosing under Rule

12.2(c)(1)(B). Mr. Christensen will present no expert testimony from mental health

                                             2
       2:17-cr-20037-JES-JEH # 416          Page 3 of 5



professionals who have evaluated him in connection with this proceeding.1 None of the

historical evidence, not prepared by the defense in contemplation of litigation, and in

no way a proxy for testimony by Mr. Christensen, would license government access to

evaluate, interview, or interrogate Mr. Christensen. See Kansas v. Cheever, 571 U.S. 87, 84

(2013). Introduction of historical statements by defendant and his family would not

constitute a waiver of the privilege against self- incrimination such that the government

would be permitted to call the defendant as a witness to question him on the stand.

That, in essence, is what it seeks to do here, in urging that historical records require its

expert be permitted a custodial interrogation of Mr. Christensen.

       The government’s right to evaluate the defendant is strictly limited to rebuttal

and it may not be granted access to more evidence than Mr. Christensen himself has.

The government is free to challenge any conclusions in the records to the exact same

extent that the defense is able to present them.




1
 Mr. Christensen may present the testimony of Dr. Peggy Pearson, M.D., a psychiatrist
employed by the University of Illinois McKinley Health Center, who provided treatment to Mr.
Christensen in the months preceding his arrest. However, Dr. Pearson’s testimony and records
are similarly not subject to the notice requirements of Rule 12.2, although once again the
government has been in possession of Dr. Pearson’s records for months. Nor do they trigger a
request from the government to evaluate Mr. Christensen. Dr. Pearson’s treatment of Mr.
Christensen occurred prior to the commencement of this proceeding; it was in no way
conducted for the purpose of this or any other litigation; and she had no further contact with
Mr. Christensen following his arrest. Mr. Christensen himself is limited to presenting the
contents of Dr. Pearson’s records for, due to the passage of time, she has no independent
recollection of Mr. Christensen; accordingly, the government should only be permitted to rebut
them in the same manner, through use of the records on cross-examination.

                                              3
       2:17-cr-20037-JES-JEH # 416         Page 4 of 5



II.    Mr. Christensen Has No Intention of Presenting Lay Opinion Regarding his
       Mental Health at the Penalty Phase.

       The government further seeks to preclude Mr. Christensen from calling lay

witnesses “to speculate about the inner workings of the defendant’s mind or any

potential diagnoses.” Id. at 2. Mr. Christensen has no intention of presenting this type of

testimony, either. He does expect to call a mitigation specialist for the purpose of

introducing the aforementioned historical records of mental health issues in Mr.

Christensen and his family, but that mitigation specialist will offer no interpretations,

conclusions or opinions regarding the records or their contents.

       WHEREFORE, Defendant respectfully requests that the Court deny the

government’s Motion as moot.

              Respectfully submitted,

              /s/Elisabeth R. Pollock                    /s/ George Taseff
              Assistant Federal Defender                 Assistant Federal Defender
              300 West Main Street                       401 Main Street, Suite 1500
              Urbana, IL 61801                           Peoria, IL 61602
              Phone: 217-373-0666                        Phone: 309-671-7891
              FAX: 217-373-0667                          Fax: 309-671-7898
              Email: Elisabeth_Pollock@fd.org            Email: George_Taseff@fd.org

              /s/ Robert Tucker                          /s/ Julie Brain
              Robert L. Tucker, Esq.                     Julie Brain, Esq.
              7114 Washington Ave                        916 South 2nd Street
              St. Louis, MO 63130                        Philadelphia, PA 19147
              Phone: 703-527-1622                        Phone: 267-639-0417
              Email: roberttuckerlaw@gmail.com           Email: juliebrain1@yahoo.com




                                             4
       2:17-cr-20037-JES-JEH # 416        Page 5 of 5



                              CERTIFICATE OF SERVICE

      I hereby certify that on June 26, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.


                                          /s/Elisabeth R. Pollock
                                          Assistant Federal Public Defender
                                          300 West Main Street
                                          Urbana, IL 61801
                                          Phone: 217-373-0666
                                          FAX: 217-373-0667
                                          Email: Elisabeth_Pollock@fd.org




                                             5
